

116 S1118 IS: Gold Star Spouses and Spouses of Injured Servicemembers Leasing Relief Expansion Act of 2019
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1118IN THE SENATE OF THE UNITED STATESApril 10, 2019Ms. Warren (for herself, Mr. Portman, Ms. Sinema, Mr. Tillis, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to authorize spouses of servicemembers who incur a
			 catastrophic injury or illness or die while in military service to
			 terminate leases of premises and motor vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gold Star Spouses and Spouses of Injured Servicemembers Leasing Relief Expansion Act of 2019. 2.Termination of leases of premises and motor vehicles of servicemembers who incur catastrophic injury or illness or die while in military service (a)Catastrophic injuries and illnessesSubsection (a) of section 305 of the Servicemembers Civil Relief Act (50 U.S.C. 3955), as amended by section 301 of the Veterans Benefits and Transition Act of 2018 (Public Law 115–407), is further amended by adding at the end the following new paragraph:
				
 (4)Catastrophic injury or illness of lesseeThe spouse of the lessee on a lease described in subsection (b) may terminate the lease during the one-year period beginning on the date on which the lessee incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37, United States Code), if the lessee incurs the catastrophic injury or illness during a period of military service or while performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..
 (b)DeathsParagraph (3) of such subsection is amended by striking in subsection (b)(1) and inserting in subsection (b).